DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Billie Jean Smith (Reg. No. 36,940) on 05/26/2022.

The application has been amended as follows: UNDER CORRECTED ALLOWABLE SUBJECT MATTER

Corrected Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Tatarka et al. (US 6,777,047) and Deeb et al. (US 2003/0022010), fail to specifically teach the invention as claimed. The specific limitation of a film puncture testing tool for testing resistance to puncturing of a film structure for a product package, said film puncture testing tool having a tray mold inserted into a product package, where the product package includes a slot, an insert terminates in an end, in independent claims 1, 6 and 11 when combined with the limitations of being positioned in the slot to facilitate orientation with the end, and the end extends outwardly of the slot, when a to-be-tested film structure is sealed to the product package over the mold and the insert, the tray mold fills the product packages, where an end of the insert extends outwardly from the slot, and a pointed end extends beyond a plane of the covered tray mold also in independent claims 1, 6 and 11 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-17. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Tatarka discloses a patch bags made from polymeric blends, flexible films, and processes of making and using such bags and films. In particular the present invention relates to patch bags useful for packaging bone-in meats and other articles requiring bags which are heat shrinkable while having high resistance to puncture.
Deep discloses methods of controlling the puncturability, and optionally the sealability (the ability of a film to conform around a puncturing object) and resealability (the ability of a film to close a hole made by a puncturing object), of polymeric films. Systems comprising a film and puncturing object are also disclosed. Puncturability is controlled by achieving targeted levels of the friction between the film and a puncturing object, the film's flexural rigidity, the film's recovering stress, and the film's elongation at break.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855